Case 1:19-cv-00109-SM Document 48-14 Filed 05/18/20 Page 1 of 2




      Exhibit 14
                   Case 1:19-cv-00109-SM Document 48-14 Filed 05/18/20 Page 2 of 2
From: Laurie Welch <laurie.welch@dartmouth.edu>
Sent: Tuesday, September 19, 2017 2:22 PM EDT
To: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
CC: Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>; Katharine R. Strong <Katharine.R.Strong@dartmouth.edu>; Adam
J. Knowlton-Young <Adam.J.Knowlton-Young@dartmouth.edu>; Adella-Marie G. Cloutier <Adella-
Marie.G.Cloutier@dartmouth.edu>
Subject: Judicial Affairs - hearing information
Attachment(s): "Anderson, M '18 - scheduling letter.pdf"
Hello Mark,

I see that you did not retrieve the scheduling letter in regards to your meeting with the Committee on Standards. I have
enclosed it here.

I also wanted to send you an updated list of panel members who you will be meeting with on Thursday, September 21,
2017, at 2:30 pm.
Committee Chair (non-voting) – Dean Dan Nelson
Administrator – Kari-Jo Grant – Human Resources
Faculty – James Haxby, Psychological & Brain Sciences
Faculty – George Edmondson – English
Student –     REDACTED
Student –

Mark, as well, Reese Kelly, Sr. Assistant Dean & Director, Office of Pluralism and Leadership, will be observing as a new
member to the Committee. He will not be participating or voting on an outcome.

Please contact the Office of Judicial Affairs if you have any questions or concerns with the panel list above. As mentioned in
the scheduling letter, you nor these panel members should be in contact with each other in regards to your disciplinary
case.

Thank you

Laurie Welch
Office of Judicial Affairs
603-646-3482




                                                                                                            DARTMOUTH000936
